Title: To Benjamin Franklin from Thomas Life, 2 February 1771: résumé
From: Life, Thomas
To: Franklin, Benjamin


<A long and chatty bill running from November, 1770, to February 2, 1771, for services in connection with BF’s Georgia and Pennsylvania agencies. The principal entries for Georgia, in November, January, and February, are (1) for attending BF to consult on various papers sent him by the Assembly and on its act for governing slaves, for accompanying him in conferences with Jackson and others, for searching to find the Board of Trade’s report on the act, and searching again to find that the Privy Council had approved it, £4 4s.; to Jackson for reporting the act, £5 5s.; to his clerk, 10s. 6d. (2) For obtaining true copies of the act for electing members of the Assembly, £1 1s. (3) For drawing up the petition from inhabitants of Georgia to the King in Council, and for various minor services, £5 1s. 2d. The total for Georgia was £16 1s. 2d.
The entry for Pennsylvania, under Feb. 2, 1771, is for attending the Board of Trade to find out what it had done with two acts of Assembly for issuing paper bills of credit, to the amount of £14,000 and £6,000 respectively, and for discovering that the King in Council would do nothing about the Board’s report upon the acts, “by which Means they would pass of Course,” 13s. 4d.
The total bill, £16 14s. 6d., was receipted as paid in full on Jan. 18, 1773.>
